Name: Commission Regulation (EEC) No 384/86 of 20 February 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 44/20 Official Journal of the European Communities 21 . 2. 86 COMMISSION REGULATION (EEC) No 384/86 of 20 February 1986 fixing the amount of the subsidy on oil seeds advance fixing for July 1986, the amount of the subsidy on these products has been obtainable only on the basis of the indicative price proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1986/87 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 191 /86 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3772/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee , Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 191 /86 Q as last amended by Regulation (EEC) No 334/86 (8) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for March , April , May and June 1986 for colza and rape seed , the amount of the subsidy in the case of advance fixing for February, March , April , May and June 1986 for colza and rape seed has been obtainable only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas, in the absence of the indicative price for the 1986/87 marketing year for colza and rape seed, in case of Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . 2 . The amount of the subsidy in the case of advance fixing for February, March, April , May and June 1986 for colza and rape seed will , however, be confirmed or replaced as from 21 February 1986 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for March, April , May and June 1986 for colza and rape seed . 3 . The amount of the subsidy in the case of advance fixing for July 1986 will , however, for colza and rape seed, be confirmed or replaced as from 21 February 1986 to take into account the indicative price which is fixed for these products for the 1986/87 marketing year. Article 2 This Regulation shall enter into force on 21 February 1986 . (  ) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 362, 31 . 12 . 1985, p . 8 . (3) OJ No L 164, 24 . 6 . 1985, p . 11 . (4) OJ No L 362, 31 . 12. 1985, p . 24 . O OJ No L 167, 25 . 7 . 1972, p . 9 . (j OJ No L 143, 30 . 5 . 1984, p . 4 . O OJ No L 23 , 30 . 1 . 1986, p . 21 . (8) OJ No L 40 , 15 . 2 . 1986, p . 17 . O OJ No L 266, 28 . 9 . 1983 , p. 1 . 21 . 2 . 86 Official Journal of the European Communities No L 44/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 February 1986. For the Commission Frans ANDRIESSEN Vice-President No L 44/22 Official Journal of the European Communities 21 . 2 . 86 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) | Currentmonth (') 2nd month (') 3rd month (') 4th month (') 5th month (') 6th month (2) 1 . Gross aids (ECU) 31,541 32,095 27,557 27,557 28,693 24,419 2. Final aids I II III Seeds harvested and processed in : l l  Federal Republic of Germany (DM) 76,45 77,77 67,31 67,45 70,08 60,32  Netherlands (Fl) 86,14 87,63 75,82 75,98 78,93 67,88  BLEU (Bfrs/Lfrs) 1 463,87 1 489,59 1 278,97 1 278,07 1 330,84 1 126,02  France (FF) 218,93 222,81 190,15 189,50 197,62 165,46  Denmark (Dkr) 265,42 270,08 231,89 231,89 241,45 205,03  Ireland ( £ Irl) 23,659 24,075 20,667 20,448 21,311 18,000  United Kingdom ( £) 18,288 18,633 15,482 15,482 16,262 13,461  Italy (Lit) 45 370 46 191 38 899 38 726 40 514 33 570  Greece (Dr) 2 550,47 2 608,45 1 953,49 1 953,49 2 112,54 1 670,83 (') On the basis of the Commission s proposal concerning the indicative price for the 1985/86 marketing year and subject to confirmation by the Council 's decision . (2) Contingent on the Council 's decision on prices and related matters for the 1986/87 marketing year. ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 38,025 38,640 38,640 38,585 38,585 2. Final aids III|| Seeds harvested and processed in : II I  Federal Republic of Germany (DM) 92,22 93,68 93,70 93,72 93,72  Netherlands (Fl) 103,91 105,56 105,56 105,57 105,57  BLEU (Bfrs/Lfrs) 1 764,81 1 793,35 &lt; 1 793,35 1 789,92 1 789,92  France (FF) 263,86 268,16 267,82 266,79 266,79  Denmark (Dkr) 319,98 325,15 325,15 324,69 324,69  Ireland ( £ Irl) 28,523 28,984 28,981 28,726 28,726  United Kingdom ( £) ' 22,000 22,380 22,380 22,342 22,342  Italy (Lit) 54 642 55 551 55 376 55 121 55 121  Greece (Dr) 3 047,93 3 110,87 3 110,87 3 103,17 3 103,17 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,164480 2,156080 2,144660 2,135210 2,135210 2,113540 Fl 2,442860 2,435780 2,425530 2,417250 2,417250 2,399720 Bfrs/Lfrs 44,307800 44,348400 44,381300 44,405600 44,405600 44,490100 FF 6,639920 6,657590 6,696400 6,729200 6,729200 6,778570 Dkr 7,981620 7,970820 7,953160 7,941000 7,941000 7,931210 £ Irl 0,715396 0,718676 0,722301 0,725920 0,725920 0,729904 £ 0,647585 0,649106 0,650140 0,651494 0,651494 0,656940 Lit 1 474,13 1 484,51 1 497,40 1 506,31 1 506,31 1 531,02 Dr 132,54300 132,47430 132,30690 132,19280 132,19280 132,11760